ALLOWANCE
Terminal Disclaimer
The applicant’s Terminal Disclaimer filed 12/16/2021 has been entered.

Reasons for Allowance
Claim(s) 1-31 is/are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest a tailgate illumination system for providing illumination rearward of a vehicle having a tailgate, the tailgate illumination system comprising an illumination device, the illumination device comprising (i) a tailgate bracket configured for mounting at a tailgate of a vehicle and (ii) a pivot bracket pivotally mounted at the tailgate bracket, wherein the pivot bracket supports a light source that, when powered, emits light, wherein the light source comprises at least one light emitting diode, wherein the tailgate of the vehicle is movable between a closed position and an opened position, wherein, with the tailgate bracket mounted at the tailgate of the vehicle, the pivot bracket pivots relative to the tailgate bracket responsive to gravitational force acting on the pivot bracket as the tailgate moves from the closed position to the opened position, wherein, with the tailgate bracket mounted at the tailgate of the vehicle, and with the tailgate in the closed position, light emitted by the light source, when powered, illuminates a ground region rearward of the vehicle, and wherein, with the tailgate bracket mounted at the tailgate of the vehicle, and when the tailgate is in the opened position, light emitted by the light as specifically called for the claimed combinations.
The closest prior art, Linden et al (US 2019/0032374 A1), does not include a pivot bracket pivotally mounted at the tailgate bracket, wherein the pivot bracket supports a light source that, when powered, emits light, wherein the light source comprises at least one light emitting diode and that the tailgate of the vehicle is movable between a closed position and an opened position, wherein, with the tailgate bracket mounted at the tailgate of the vehicle, the pivot bracket pivots relative to the tailgate bracket responsive to gravitational force acting on the pivot bracket as the tailgate moves from the closed position to the opened position as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Linden et al reference in the manner required by the claims. 
To clarify the allowance, a Terminal Disclaimer has been filed to obviate a Double Patenting rejection over US 10,800,320. As discussed in the Non-Final Rejection mailed 10/06/2021, the Examiner understands the counterweight system of US 10,800,320 to be equivalent to limitations of instant applicant’s claims 1, 19, and 26 which recite driving a pivoting action of the pivot bracket by gravitational force—the only means by which rotational action can occur through gravitational force is by means of a counterweight, and on these grounds the Terminal Disclaimer was required.
In regard to the prior art, the record has shown that there lacks a teaching of a pivoting bracket driven by a counterweight/gravitational force which rotates with the opening and closing of a vehicle tailgate—this allows for the light projection to remain in substantially the same direction regardless of whether or not the tailgate is deployed. It 
Regarding any obviousness rejections, there are simply too many elements in the claims that would require piecemeal rejection; the Examiner has no motivation to combine the prior art in this manner as doing so would require substantial reconstruction. Where a Terminal Disclaimer has been filed and the prior art fails to show the invention as claimed, and where there is no motivation to combine the prior art in the manner claimed by the applicant, the Examiner must allow. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222. The examiner can normally be reached 7:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.E.D/Examiner, Art Unit 2875                                                                                                                                                                                                        
/BRYON T GYLLSTROM/Primary Examiner, Art Unit 2875